Title: To Thomas Jefferson from Charles W. Goldsborough, 15 August 1804
From: Goldsborough, Charles W.
To: Jefferson, Thomas


               
                  Sir,
                  15 Aug. [1804]
               
               The letters addressed to
               Mr Jarvis
               Mr Yznardi
               Mr Appleton &
               Mr Cathalain, 
               which you did me the honor to entrust to my care, I have this day sent to Dl. Bedinger esq Norfolk Virga with a request that he will deliver them to the Capt of the Alfred—a Provision ship (destined for the Mediterranean)—which will sail about the 25 ins fm. Norfolk.
               I have the honor to be with great respect Sir yr mo ob St.
               
                  
                     Ch: W: Goldsborough
                  
               
            